DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/22 has being considered by the examiner.
Examiner Comments
		Claims 1-5, 7-15, 18-23 remain allowed over the art of record.
Reasons for Allowance
The aforementioned claims remain allowable as indicated earlier in the communications 4/27/22 including the same reasons for allowance based on examiner’s amendments 4/7/22 (corrected 5/11/22).  Summarily, none of the prior art teach a securing mechanism on the back side of a sleep sack in conjunction with the rest of the structural limitations, such as the limitations pertaining to the enclosure.  Buchholz teaches a sleep sack and enclosure.  Wagemann discloses a securing mechanism.  None of these prior art disclose, teach, or suggest that that the securing mechanism would be on the back side such that the rest of the structural limitations are also met.  To modify to be as such would be impermissible hindsight.
Furthermore, the use of a securing mechanism on the back side of a sleep sack is known in the art of infant products, but, as aforementioned, the specific arrangement of the securing mechanism, sleep sack, and enclosure with the rest of the structural limitations as claimed by the applicant is novel.  Specifically, Bush has a sleep sack with securing mechanism on the back side, wherein the securing mechanism comprises a first expanse of material connected to the body and extending outwardly from a first lateral side of a body of a sleep sack and likewise a second expanse of material from a second lateral side.  However, none of the prior art discloses, teaches, or suggests to furthermore have an enclosure comprising first and second lateral sides, wherein the first lateral side includes a first opening, and the second lateral side includes a second opening, and wherein the first opening and the second opening are configured to provide a passage through which the respective first and second expanses of material may be extended to an exterior side of the enclosure from the enclosure volume to secure the sleep sack as recited.   To interchangeably combine Bush with any of the aforementioned such that the securing mechanism would be on the back side of the sleep sack while also extending through the passage of an enclosure in which the sleep sack is located would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.  For example, Bush is an infant carrier and Buchholz is an infant garment, wherein to substitute the sleep sack of the garment with the infant carrier or to otherwise modify Buchholz with Bush would be, at the least, impermissible hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732